DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/2/2020 and  10/12/2020 has been considered by the examiner.

Election/Restrictions
Applicant's election of Group I and Species A, Claims 1-3, 5, and 7-10, without traverse in the reply filed on 08/30/2022 is acknowledged. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 1, claim 1 recites “a direction intersecting a first direction and a second direction, the first direction being a direction towards the second electrode from the first electrode, and the second direction being a direction intersecting the first direction”. There are infinite numbers of a first direction being a direction towards the second electrode from the first electrode, and infinite numbers of a second direction intersecting the first direction. Therefore, there are infinite numbers of plane formed by the first direction and the second direction, leading to infinite numbers of direction intersecting the plane of the first and second directions. Thus, a first direction, a second direction, and a direction intersecting the first direction and the second direction are unclear, and the scope of claim 1 is indefinite. Claims 2-3, 5, and 7-10 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (Multiple MoS2 transistors for sensing molecule interaction kinetics, Scientific Reports, 5, 10546 (2015); https://doi.org/10.1038/srep10546). 

Regarding claim 1, Nam teaches a sensor (a MoS2-based transistor biosensor in Fig.1 on page 3) comprising:
a first electrode (source electrode labelled S in Fig.1);
a second electrode (drain electrode labelled D in Fig.1);
a channel (MoS2 channel in Fig.1) electrically connected to the first electrode and the second electrode (see Figs. 1b-1f); and
an insulating layer (SiOx layers on D/S electrodes and PDMS reservoir sidewalls in Fig.1) which covers at least the first electrode and the second electrode and comprises an opening above the channel (Fig.1 shows that the insulating layer covers the first and second electrodes as shown in Figs. 1c-1f and partially covers the MoS2 channel adjacent to the D/S electrodes as shown in Fig.1f. the insulating layer comprises an opening above the channel, which is the PDMS reservoir with a rectangular shape, as shown in Figs. 1d -1f),
when viewed from a direction intersecting a first direction and a second direction, the first direction being a direction towards the second electrode from the first electrode, and the second direction being a direction intersecting the first direction, a length of the opening along the second direction being greater than the length of the channel along the second direction (the following annotated Fig.1c shows a first direction (x) defined as a direction perpendicular to the source and drain electrodes, a second direction (y) defined as a direction perpendicular to the direction of x, and the x-y plane is on the Si/SiO2 substrate, and a direction intersecting a first direction and a second direction is defined as the z direction, which is perpendicular to the x-y substrate plane. As shown in Figs. 1c-1e, when viewing from the negative z-direction, a length of the opening along the second direction (i.e., the width of the PDMS reservoir in the y-direction) is greater than the length of the channel along the second direction (i.e., the width of the MoS2 channel along the y-direction)).


    PNG
    media_image1.png
    623
    1144
    media_image1.png
    Greyscale



Regarding claim 5, Nam  teaches the sensor of claim 1, wherein
the channel is of a rectangle with two sides opposing parallel to each other, to which the first electrode and the second electrode are connected respectively (as shown in Figs. 1a-1e, the MoS2 channel is a rectangle with two sides opposing parallel to each other, to which the first electrode and the second electrode are connected respectively; the MoS2 transistor with channel length (L) and width (W) of 5 and 6 μm, respectively (the 2nd paragraph on page 3), and
the opening is of a rectangle, whose sides opposing parallel to each other are formed to be parallel to the parallel sides of the channel (as shown in Figs. 1c-1e, the opening (formed by the PDMS reservoir sidewalls) is of a rectangle, whose sides opposing parallel to each other are formed to be parallel to the parallel sides of the MOS2 channel).

Regarding claim 9, Nam teaches the sensor of claim 1, further comprising: 
a capturing body (antibodies in Fig.1f) specifically or selectively bonding to a target material (TNF-[Symbol font/0x61] in Fig.1f), which is fixed on a surface of the channel, which is on a side of the opening (as shown in Fig.1f, antibodies are fixed on a HfO2 layer which is deposited on top of the MoS2 channel, which is on a side of the opening as shown in Figs.1d-1f).

Regarding claim 10, Nam teaches the sensor of claim 9. The limitation ”wherein the sensor is for detecting the target material in a sample” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Nam teaches the sensor that is configured to perform the functional limitations above (Fig.3 shows the sensor response for various concentration of the target material, TNF-[Symbol font/0x61], in a sample on page 5). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Nam, as applied to claim 1 above.

Regarding claim 2, Nam teaches the sensor of claim 1. Nam further teaches wherein a length of a region of the channel along the first direction, which overlaps the insulating layer which covers the first electrode (L1 in the above  annotated Fig.1f represents a length of a region of the MoS2 channel along the first direction which overlaps the insulating layer which covers the first electrode (S)), and a length of a region of the channel along the first direction, which overlaps the insulating layer which covers the second electrode (L2 in the above  annotated Fig.1f represents a length of a region of the MoS2 channel along the first direction which overlaps the insulating layer which covers the second electrode D). R in the above annotated Fig.1f represents the length of a region of the channel along the first direction that is not covered by the insulating layer. Nam further teaches the MoS2 transistor has channel length (L) and width (W) of 5 and 6 [Symbol font/0x6D]m (the 2nd paragraph on page 3), therefore, L=L1+L2+R=5 [Symbol font/0x6D]m.  
Nam does not explicitly teach wherein L1 is 1 nm or greater but 50 μm or less, and L2 is 1 nm or greater but 50 μm or less.
Based on Fig.1f, L1[Symbol font/0xBB] L2, and L1/L[Symbol font/0xBB]11%. Based on L=L1+L2+R=5 [Symbol font/0x6D]m and the disclosed proportions, one would obtain L1[Symbol font/0xBB] L2[Symbol font/0xBB]0.55 [Symbol font/0x6D]m, which falls within the claimed ranges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lengths L1 and L2 being approximately 0.55 [Symbol font/0x6D]m, as taught by Nam. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)].
   
Regarding claim 3, Nam teaches the sensor of claim 1. Nam further teaches wherein L1 and L2 in the above annotated Fig.1f are, respectively, a length of a region of the MOS2 channel along the first direction which overlaps the insulating layer which covers the first electrode (S), and a length of a region of the MOS2 channel along the first direction, which overlaps the insulating layer which covers the second electrode D. R represents the length of the opening region of the MOS2 channel along the first direction that is not covered by the insulating layer. The MoS2 transistor has channel length (L) and width (W) of 5 and 6 [Symbol font/0x6D]m (the 2nd paragraph on page 3), therefore, L=L1+L2+R=5 [Symbol font/0x6D]m. The area overlapping the insulating layer is (L1+L2)*W with W being the width of the MOS2 channel in the y-direction, while the area of nonoverlapping region is R*W, and the area ratio of the overlapping region to the nonoverlapping region is (L1+L2)/R.
Nam does not explicitly teach wherein the area ratio of the overlapping region to the nonoverlapping region, (L1+L2)/R, is less than 50%. 
Based on Fig.1f, L1[Symbol font/0xBB] L2, L1/L[Symbol font/0xBB]11%, and R/L[Symbol font/0xBB]78%, accordingly, the area ratio of the overlapping region to the nonoverlapping opening region is (L1+L2)/R[Symbol font/0xBB]22/78=28.2%, which falls within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lengths L1 and L2 with the above proportions (L1[Symbol font/0xBB] L2 and L1/L[Symbol font/0xBB]11%), as taught by Nam, and the resulting area ratio of the overlapping region to the nonoverlapping opening region is about 28.2%, falling within the claimed range. It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device [MPEP 2144.04 (IV)].


Claims 7-8 is rejected under 35 U.S.C. 103 as being unpatentable over Nam, as applied to claim 1 above, and in view of Xu et al. (US 2019/0178837A1).

Regarding claims 7-8, Nam teaches the sensor of claim 1. Nam further teaches wherein the first electrode is a source electrode, and the second electrode is a drain electrode (the first electrode is a source electrode S, and the second electrode is a drain electrode D in Fig.1, as outlined in the rejection of claim 1 above). 
Nam does not teach wherein the channel includes a graphene film, of instant claims 7 and 8; and lengths of the channel along the first direction and the second direction are less than a crystal grain diameter of graphene, of instant claim 7.
Xu teaches a sensing device and method in detecting binding energy and binding kinetics between molecules. The sensor has multiple field effect transistors, and each field effect transistor adopts single-layer single crystal graphene as a conductive channel, thereby having extremely high sensitivity and stability (abstract). Fig.3 shows the field effect transistor (FET) in the sensor 2, and the FET comprises a single-layer single crystal graphene 12 at the middle of an upper surface of an insulating substrate 17 to serve as the conductive Channel; insulating layer 13 covering a source electrode 10 and a drain electrode 11 and part of the graphene channel;  and a microfluidic channel 14 [para. 0083]. Xu further teaches wherein adopting the single-layer single crystal graphene as the conductive channel of the field effect transistor would improve the sensitivity and stability of the device and ensure the reliability of the measurement result [para. 0059]. Note that a single-layer single crystal graphene channel has lengths of the channel along the first direction and the second direction being less than a crystal grain diameter of graphene.
Nam and Xu are considered analogous art to the claimed invention because they are in the same field of field effect transistor biosensor using the well-known quasi two-dimensional MoS2 and graphene materials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the 2D MoS2 material in Nam with the single-layer single crystal graphene as the conductive channel, as taught by Xu, because the single-layer single crystal graphene as the conductive channel of the field effect transistor would improve the sensitivity and stability of the device and ensure the reliability of the measurement result ([para. 0059] in Xu). The simple substitution of one known element (i.e., a single-layer single crystal graphene channel) for another MoS2 channel is likely to be obvious when predictable results are achieved (i.e., measuring the interaction between the capture body and the target material).  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Isobayashi et al. (JP2018163146A) teaches a biosensor comprising a graphene membrane on which an opening is formed; and at least two electrodes that electrically come into contact with the graphene membrane to read change in electrical characteristics of the graphene membrane through interaction with a detection object. Fig.1b shows a well 56 formed by sidewall 55 of insulating film to surround the graphene film 21, and the sidewall 55 covers at least a first electrode 51 and a second electrode 52. The graphene film 21 is composed of a honeycomb-like crystal lattice formed by sp2 bonds of carbon atoms [para. 0016].  Li et al. (Towards intrinsic graphene biosensor: A label-free, suspended single crystalline graphene (SCG) sensor for multiplex lung cancer tumor markers detection, Biosensors and bioelectronics 72 (2015) 168-174) teaches a single crystalline graphene FET sensor for measuring interaction between antibody fixed on SCG and antigen in a sample (Fig.4). Liu et al. (Carbon nanomaterials field-effect transistor-based biosensors, NPG Asia Materials 4 (2012), e23; doi:10.1038/am.2012.42) reviews carbon nanomaterials field-effect transistor-based biosensors wherein Fig.6 shows a graphene-based FET biosensor with a structure similar to that recited in claim 1. He et al. (Graphene-based electronic sensors, Chemical Science, 3 (2012), 1764) reviews graphene-based electronic sensors, wherein the sensor structure shown in Fig. 1 is similar to that recited in claim 1. Wang et al. (A large-area and contamination-free graphene transistor for liquid-gated sensing applications, Applied Physics Letters, 103 (2013) 052103) teaches a graphene FET wherein the source and drain electrodes and partial graphene are covered by a PDMS well. Monoharan et al. (simplified detection of the hybridized DNA using a graphene field effect transistor, Science and Technology of Advanced Materials, 18(2017) 43-50) teaches a graphene field effect transistor wherein a rectangular well made of silicone rubber disposed on the source and drain electrodes and a monolayer graphene.  Kawarada et al. (JP2011247795A) teaches a FET biosensor with structure similar to that in claim 1. Collins et al. (US 2013/0078622A1) teaches an electronic device consisting of a source electrode, a drain electrode, and a single-wall carbon nanotube connecting the source and drain electrodes for monitoring single molecular dynamics. Duan et al. (US2012/0301953A1) teaches graphene nanomesh field-effect transistors (FETs) in Fig.6. Murase et al. (WO2018079314A1) teaches a FET with a covering member 8, and the sensor structure meets claim 1.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795             


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795